          Case 1:20-cv-03384-AJN Document 39 Filed 12/04/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                     12/4/2020
 Benthos Master Fund, Ltd.,

                        Petitioner,
                                                                                20-cv-3384 (AJN)
                –v–
                                                                                     ORDER
 Aaron Etra,

                        Respondent.



ALISON J. NATHAN, District Judge:

       Mr. Etra shall respond separately to each numbered request in Benthos Master Fund’s

information subpoena by December 18, 2020. By December 18, 2020, Mr. Etra shall identify all

numbered requests in Benthos Master Fund’s subpoena duces tecum to which no responsive

documents exist. Mr. Etra shall produce all documents responsive to the subpoena duces tecum

to Benthos Master Fund by December 23, 2020. Mr. Etra’s obligation to produce responsive

documents includes and extends to obtaining documents from financial institutions, even if he

does not presently possess copies of such documents, if the responsive documents are available

electronically from the financial institutions.

       The Court will refer this case to a magistrate judge for settlement by separate order. The

Court expects that the parties will participate in a settlement conference in good faith. The

parties are of course also free to continue direct settlement discussions.


       SO ORDERED.


Dated: December 4, 2020                             __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
